859 F.2d 152
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Juivonne LITTLEJOHN, Petitioner-Appellant,v.Theodore KOEHLER, Respondent-Appellee.
No. 88-1035.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1988.

Before WELLFORD and BOGGS, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner Littlejohn filed this action for federal habeas corpus relief under 28 U.S.C. Sec. 2254 attacking the constitutionality of 1982 murder and armed robbery convictions.  The matter was referred to a magistrate who rejected petitioner's ineffective assistance of counsel claims and recommended the petition be dismissed.  The district court adopted the recommendation, over petitioner's objections, and this appeal followed.  On appeal petitioner has submitted a brief pro se.


3
Upon consideration we agree with the district court's disposition of this case.  Our examination of the instant record convinces us petitioner's trial counsel was not constitutionally defective.  The claims centering on alleged unprofessional advice in general, the failure to obtain separate trials, and the decision not to pursue an insanity defense are meritless.  Therefore we affirm for the reasons set forth in the magistrate's report and recommendation of December 7, 1987, as adopted by the district court in the order filed January 19, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.